FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 17, 2021

                                       No. 04-21-00439-CR

                                     Dorian Angel GARCIA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CR-2166
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

        Pursuant to a plea-bargain agreement, appellant pleaded nolo contendere to one count of
possession with intent to deliver a controlled substance (heroin) in an amount of one gram or
more but less than four grams. The trial court assessed punishment at four years in prison. On
August 10, 2021, the trial court signed a certification of defendant’s right to appeal stating that
this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.
25.2(a)(2).

         Generally, in a plea bargain case, a defendant may appeal only: (1) those matters that
were raised by written motion filed and ruled on before trial, (2) after getting the trial court’s
permission to appeal, or (3) where the specific appeal is expressly authorized by statute. See id.
25.2(a)(2)(A),(B), (C). The clerk’s record, which contains a written plea bargain, establishes the
punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that appellant does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that appellant has the right to appeal is made
part of the appellate record on or before January 7, 2022. See TEX. R. APP. P. 25.2(d), 37.1;
Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).
                                                                                   FILE COPY



      We ORDER all appellate deadlines be suspended until further order of the court.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court